Title: New York Assembly. Remarks on an Act for Repealing Part of the Trespass Act, [21 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 21, 1787]
On motion of Col. Hamilton, the house went into a committee on the bill for repealing part of the trespass act.
Mr. Hedges in the chair.
Col. Hamilton said that this amendment to the trespass law, was only to repeal that part which was in violation of the public treaty. The courts of justice were at present in a delicate dilemma, obliged either to explain away a positive law of the state or openly violate the national faith by counteracting the very words and spirit of the treaties now in existance. Because the treaty declares a general amnesty, and this state, by this law, declares that no person shall plead any military order for a trespass committed during the war. He said no state was so much interested in the due observance of the treaty, as the state of New-York; the British having possession of its western frontiers. And which they hold under the sanction of our not having complied with our national engagements. He hoped the house would have too much wisdom, not to do away this exception; and indeed he expected the bill would be readily agreed to.
